Case 1:20-cv-00917-PAE Document 26 Filed 10/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JJ AUDUBON, LLC, et al.
Plaintiffs, 20 Civ. 917 (PAE)

-V-

ORDER
DEFENDANT UNKNOWN,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On February 3, 2020, plaintiffs filed, inter alia, a complaint, Dkt. 1, proposed notice of
complaint, Dkt. 1-4, and a proposed order restraining suits, approving plaintiffs’ security, and
directing issuance of notice and the filing of claims, Dkt. 1-5. On April 8, 2020, the Court
ordered a notice to be issued to all persons asserting claims or suits with respect to the voyage
and matters for which the Complaint seeks exoneration from or limitation of liability notifying
them to file their respective claims with the Clerk of this Court. Dkt. 14. The notice period
ended on September 1, 2020. The Court directs plaintiffs to file a joint letter with a status update

and anticipated next steps by October 30, 2020.

so ono, Paul A Crary

PAUL A. ENGELMAYER
United States District Judge

 

Dated: October 2, 2020
New York, New York
